                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ALIJAH RABELLDE,
                                   7                                                        Case No. 4:17-cv-05031-KAW
                                                         Plaintiff,
                                   8                                                        ORDER REGARDING PROPOSED
                                                  v.                                        STIPULATED PROTECTIVE ORDER
                                   9
                                         UNITED STATES OF AMERICA,                          Re: Dkt. No. 66
                                  10
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On March 30, 2020, the parties filed a stipulated protective order. They did not, however,

                                  14   indicate whether they were using a model protective order or a modified protective order as

                                  15   required by the Court’s Standing Order. (See Judge Westmore’s General Standing Order ¶ 12.)

                                  16          Accordingly, the parties are ordered to submit, within 7 days of this order, (a) a declaration

                                  17   stating that the proposed order is identical to one of the model orders, (b) a declaration explaining

                                  18   each modification to the model order, along with a redline version comparing the proposed

                                  19   protective order with the model order, or (c) a declaration explaining why use of one of the model

                                  20   orders is not practicable.

                                  21          IT IS SO ORDERED.

                                  22   Dated: March 31, 2020

                                  23                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  24                                                    United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28
